Citation Nr: 0911776	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-42 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for varicose veins of the right leg.  

2. Entitlement to an initial rating higher than 10 percent 
for varicose veins of the left leg.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the Navy from June 1975 to June 1979 and from September 1987 
to June 2003, with an intervening period of service in the 
Naval Reserve of 7 years, 11 months, and 26 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection and a noncompensable rating for varicose veins of 
the lower extremities, effective in July 2003.  

In a rating decision in December 2005, the RO granted 
separate ratings of 10 percent for varicose veins of the 
right leg and 10 percent for varicose veins of the left leg, 
effective in July 2003.  The Veteran continued his appeal for 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement, dated in November 2004, the Veteran raised 
the claim of service connection for a nasal condition, which 
is referred to the RO for appropriate action. 

In September 2007, the Board remanded the case for additional 
development.  And for the reason expressed below, the appeal 
is again REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  


REMAND

In November 2008, the Veteran underwent a VA examination to 
assess the severity of the varicose veins, as requested by 
the Board in its remand of September 2007. 



Although the examiner found edema in the lower extremities, 
the Board is unable to determine whether the edema was 
persistent and incompletely relieved by elevation of the 
extremities, as specifically requested in the Board remand.  
For this reason, the report of examination is inadequate to 
rate the disabilities for the next higher rating under 
Diagnostic Code 7120.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Where the remand order of the Board is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine the current level of 
impairment due to the service-connected 
varicose veins.  

The claims file should be made 
available to the examiner for review.  

In regard to each lower extremity, the 
examiner is asked to comment on the 
presence or absence of the following: 
edema, stasis pigmentation, eczema, or 
ulceration.  

If edema is present in either or both 
lower extremities, the examiner is 
requested to describe whether it is 
persistent and to clinically determine 
whether the edema is incompletely 
relieved by elevation of the extremity. 

2. After the above has been completed, 
the claims should be readjudicated.  If 
the decision remains adverse to the 
Veteran, the RO should provide him and 
his representative a supplemental 
statement of the case and return the 
case to the Board.




The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


